February 3, 2016 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Dreyfus Strategic Municipal Bond Fund, Inc. File No. 811-05877 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2015. Please direct any questions or comments to the attention of the undersigned at (412) 234-1112. Very truly yours, /s/Tara L. Raposa Tara L. Raposa Senior Paralegal Enclosure
